Citation Nr: 1601972	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-19 675A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for lymphomas/lymph node enlargement, to include neuralgia of the ilio inguinal nerve, to include as due to exposure to contaminated drinking water at Camp Lejeune.

3.  Entitlement to service connection for sleep apnea, to include as due to exposure to contaminated drinking water at Camp Lejeune.

4.  Entitlement to service connection for dyslipidemia/high cholesterol, to include as due to exposure to contaminated drinking water at Camp Lejeune.

5.  Entitlement to service connection for dermatitis, to include as due to exposure to contaminated drinking water at Camp Lejeune.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or as due to exposure to contaminated drinking water at Camp Lejeune.
7.  Entitlement to service connection for bronchitis, to include as due to exposure to contaminated drinking water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to December 1978 and from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2008 rating decisions of the VA Regional Office (RO) in Jackson, Mississippi.  

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but has withdrawn his appeal.  


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for service connection for a head injury; lymphomas/lymph node enlargement, to include neuralgia of the ilio inguinal nerve; sleep apnea; dyslipidemia/high cholesterol; dermatitis; hypertension; and bronchitis.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of service connection for a head injury by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of service connection for lymphomas/lymph node enlargement, to include neuralgia of the ilio inguinal nerve, to include as due to exposure to contaminated drinking water at Camp Lejeune by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of service connection for sleep apnea, to include as due to exposure to contaminated drinking water at Camp Lejeune by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of service connection for dyslipidemia/high cholesterol, to include as due to exposure to contaminated drinking water at Camp Lejeune by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of service connection for dermatitis, to include as due to exposure to contaminated drinking water at Camp Lejeune by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of service connection for hypertension, to include as secondary to service-connected PTSD and/or as due to exposure to contaminated drinking water at Camp Lejeune by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of service connection for bronchitis, to include as due to exposure to contaminated drinking water at Camp Lejeune by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


